DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claims 1 and 8, it is unclear what is meant by “projecting urgency felt by a user” and “projected urgency”. Where does this value come from? What does it do? What is its range? It is also unclear what is meant by “switching of a text”? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2014038150 (‘JP2014”,cited by Applicant).
In regard to claims 1 and 8, JP2014 show a system and method comprising: a speech acquisition unit and a controller that determines urgency felt by a user and performing switching of a text of a response to the user based on the projected urgency if speech of the user is acquired via the speech-information acquisition unit while the information processing apparatus or a different apparatus is uttering an utterance text, the urgency being projected based on a start time of the speech of the user (Abstract).
Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2018054791 (‘JP2018’,cited by Applicant).
In regard to claims 1 and 8, JP2018 show a system and method comprising: a speech acquisition unit and a controller that determines urgency felt by a user and performing switching of a text of a response to the user based on the projected urgency if speech of the user is acquired via the speech-information acquisition unit while the information processing apparatus or a different apparatus is uttering an utterance text, the urgency being projected based on a start time of the speech of the user (Abstract).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gruber et al. (10,705,794) show a method and system for automatically adapting user interface for hands-free interaction which can depend on urgency. 
Any inquiry concerning this communication or earlier communications from the examin2wer should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        May 17, 2021